PER CURIAM.
The City of South Portland by this action sought to recover from the State Principals’ Association one-quarter of the net proceeds from two State Championship Football Games held in 1968 and 1969. The defendant Association made all the arrangements for the games, paid all expenses, including the cost of insurance, from the proceeds and divided the net proceeds on the basis of 50% to the defendant and 25% to each of the participating high schools. South Portland High School was a participant in both games and, in each case, the check for its share of the proceeds was made payable to the school.
By this action the plaintiff seeks to obtain from the defendant Association the sum of $1106.57 which represents 25% of the net proceeds from the two games and which would give plaintiff a total of 50% of the net proceeds. The primary theory of the plaintiff for the recovery of an additional 25% of the proceeds is that the method of distribution of the proceeds adopted by the defendant is in violation of defendant’s own by-laws and “That because of the lack of agreement or contract between the plaintiff and defendant, your plaintiff states that the above funds were improperly withheld from the participating schools.”
A Referee filed a report denying recovery. Plaintiff now appeals from an order of the Superior Court accepting the report of the referee and entering judgment for the defendant Association.
There was, by plaintiff’s own admission, no contract between the parties to this action. Plaintiff has demonstrated no theory upon which to base a recovery of 50% of the net proceeds.
Appeal denied.